Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               December 09, 2015

The Court of Appeals hereby passes the following order:

A15A2287. HENDERSON v. THE RALSTON HOLDINGS.

      Appellant’s brief and enumerations of error were due on August 26, 2015 and
have not been filed. Appellant has not sought an extension of time for filing.
Accordingly, this appeal is DISMISSED pursuant to Court of Appeals Rules 13 and
23.

                                     Court of Appeals of the State of Georgia
                                                                          12/09/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.